                       1   Vedder Price (CA), LLP
                           Brittany A. Sachs, Bar No. 287651
                       2   bsachs@vedderprice.com
                           275 Battery Street, Suite 2464
                       3   San Francisco, California 94111
                           T: +1 415 749 9500
                       4   F: +1 415 749 9502

                       5   Attorneys for Defendant
                           AVANT, LLC
                       6

                       7

                       8                                 UNITED STATES DISTRICT COURT
                       9                                 EASTERN DISTRICT OF CALIFORNIA
                      10

                      11   TERESA GARDENHIRE,                             Case No. 2:19-CV-00854-WBS-DB

                      12                    Plaintiff,                    STIPULATION AND [PROPOSED]
                                                                          ORDER EXTENDING TIME FOR
                      13          v.                                      AVANT, LLC TO RESPOND TO
                                                                          COMPLAINT
                      14   EXPERIAN INFORMATION SOLUTIONS,
                           INC.; EQUIFAX INFORMATION                      Stipulation to Extend Time to Respond to
                      15   SERVICES, LLC; AVANT, LLC;                     Initial Complaint (L.R. 144 (a))
                           BARCLAYS BANK DELAWARE; CAPITAL
                      16   ONE BANK (USA), N.A.,                          Complaint served: May 23, 2019
                                                                          Current response date: July 12, 2019
                      17                    Defendants.                   New response date: August 9, 2019

                      18

                      19

                      20
                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
VEDDER PRICE (CA), LLP                                                           STIP & PROPOSED ORDER EXTENDING
   ATTORNEYS AT LAW                                                                          DEF’S TIME TO RESPOND
     SAN FRANCISCO
                                                                                     [CASE NO. 2:19-CV-00854-WBS-DB]
                       1           Defendant Avant, LLC (“Defendant”) and Plaintiff Teresa Gardenhire (“Plaintiff”), by

                       2   and through their respective counsel of record, stipulate as follows:

                       3           WHEREAS, Plaintiff filed the Complaint on May 13, 2019;

                       4           WHEREAS, on May 22, 2019, Defendant was served with the Complaint;

                       5           WHEREAS, on June 6, 2019, the Defendant filed a Stipulation and Proposed Order

                       6   Extending Time to Respond to the Complaint (Dkt. # 4);

                       7           WHEREAS, on June 6, 2019, the Court entered an order granting Defendant additional

                       8   time to respond to the Complaint until July 12, 2019;

                       9           WHEREAS, Defendant’s response to the Complaint is currently due on July 12, 2019;

                      10           WHEREAS, the Parties have agreed to extend the date by which Defendant must respond

                      11   to the Complaint by answer or any appropriate motion, by twenty-eight (28) days to August 9,

                      12   2019;

                      13           IT IS HEREBY STIPULATED, by and between the Parties, through their respective

                      14   counsel of record that Defendant’s time to respond to the Complaint is extended by twenty-eight

                      15   (28) days, to and including, August 9, 2019.

                      16   ///

                      17   ///

                      18   ////

                      19   ///

                      20   ///
                      21   ///

                      22   ///

                      23   ///

                      24   ///

                      25   ///

                      26   ///
                      27   ///

                      28
VEDDER PRICE (CA), LLP                                                                   STIP & PROPOSED ORDER EXTENDING
   ATTORNEYS AT LAW                                                        -2-                       DEF’S TIME TO RESPOND
     SAN FRANCISCO
                                                                                             [CASE NO. 2:19-CV-00854-WBS-DB]
                       1          I, Brittany A. Sachs, attest that all other signatories listed, and on whose behalf the filing

                       2   is submitted, concur in the filing’s content and have authorized the filing.

                       3

                       4   Dated: July 3, 2019                                VEDDER PRICE (CA), LLP
                       5

                       6                                                      By: /s/ Brittany A. Sachs
                                                                                  Brittany A. Sachs
                       7
                                                                              Attorneys for Defendant
                       8                                                      AVANT, LLC
                       9
                           Dated: July 3, 2019                                THE LAW OFFICES OF JONATHAN A.
                      10                                                      STIEGLITZ
                      11

                      12                                                      By: /s/ Jonathon A. Stieglitz (as authorized on
                                                                              ____July 3, 2019)
                      13                                                          Jonathan A. Stieglitz
                      14                                                      Attorneys for Plaintiff
                                                                              TERESA GARDENHIRE
                      15

                      16

                      17
                                                                         ORDER
                      18
                                  The Parties having so stipulated, Defendant’s time to respond to the Complaint is hereby
                      19
                           extended by twenty-eight (28) days, to and including, August 9, 2019.
                      20
                                  IT IS SO ORDERED.
                      21
                                  Dated: July 9, 2019
                      22

                      23

                      24

                      25

                      26
                      27

                      28
VEDDER PRICE (CA), LLP                                                                    STIP & PROPOSED ORDER EXTENDING
   ATTORNEYS AT LAW                                                        -3-                        DEF’S TIME TO RESPOND
     SAN FRANCISCO
                                                                                              [CASE NO. 2:19-CV-00854-WBS-DB]
